

Exhibit 10.1


THE NUTMEG GROUP, L.L.C.
155 Revere Drive, Suite 10
Northbrook, Illinois 60062
 
December 31, 2008
 
ICC Worldwide, Inc.
3334 E. Coast Highway #424
Corona del Mar, California 92625


Gentlemen:


This will confirm our agreement that The Nutmeg Group, L.L.C., as agent for and
on behalf of Nutmeg MiniFund, LLLP (“Nutmeg”) is simultaneously herewith sending
to StockTrans, Inc. Attn: Laura Skorny, 44 W. Lancaster Ave., Ardmore,
Pennsylvania 19003 for cancellation certificates representing an aggregate of
19,696,389 shares of common stock (the “Shares”) of ICC Worldwide, Inc.
(“ICCWW”) together with signed stock powers transferring the Shares to ICCWW. In
consideration for the transfer and cancellation of the Shares, ICCWW is
simultaneously herewith issuing to Nutmeg a Promissory Note dated the date
hereof in the principal amount of $442,502.75 in the form of Exhibit A attached
hereto. The parties further agree as follows:


1.           ICCWW is simultaneously herewith entering into with The
Nutmeg/Mercury Fund LLLP a First Amendment to September 26, 2007 Superseding
Note (Superseding May 11, 2007 Note).


2.           Nutmeg waives any remaining balance due for investor relations
services on that certain invoice for the fourth quarter press releases in 2007
sent to ICCWW by Nutmeg on January 25, 2008.


3.           Nutmeg represents, warrants and covenants to ICCWW as follows:


(a)           The Shares represents all of the shares of ICCWW’s capital
stock  owned by Nutmeg and none of such Shares are held or registered in the
name of any investment or other account managed by Nutmeg.


(b)           The principal due under this Note is exactly the amount that
Nutmeg paid for the stock in various transactions with the Company over time,
less net sales proceeds.


(c)           At the close of the transactions contemplated by this Agreement,
Nutmeg will not own of record or beneficially any of ICCWW’s capital stock.

 
 

--------------------------------------------------------------------------------

 
 
(d)           None of the funds which Nutmeg advises own or hold any warrants to
purchase the common stock of ICCWW.


4.           All notices required to be given to any of the parties hereunder
shall be in writing and shall he deemed to have been sufficiently given for all
purposes when presented personally to such party or sent by certified or
registered mail, return receipt requested, to such party at its address set
forth below:


If to the ICCWW:
ICC Worldwide, Inc.
 
3334 E. Coast Hwy #424
 
Corona del Mar, CA 92625
   
If to Nutmeg:
Randall S. Goulding
 
The Nutmeg Group, L.L.C., as agent for and on behalf of Nutmeg MiniFund, LLLP
 
155 Revere Drive, Suite 10
 
Northbrook, IL 60062



Such notice shall be deemed to be given when received if delivered personally or
five (5) business days after the date mailed.  Any notice mailed shall be sent
by certified or registered mail.  Any notice of any change in such address shall
also be given in the manner set forth above.  Whenever the giving of notice is
required, the giving of such notice may be waived in writing by the party
entitled to receive such notice.


5.           In the event that any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect or to any extent, such
provision shall nevertheless remain valid, legal and enforceable in all such
other respects and to such extent as may be permissible.  Any such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Agreement, but this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.


6.           This Agreement shall inures to the benefit and bind each of the
parties hereto and their respective successors and assigns.


7.           This Agreement and the promissory note being executed and delivered
by ICCWW pursuant hereto embodies the entire understanding and agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, whether express or implied, oral and
written.


8.           This Agreement may not be modified, altered or amended, except by
an agreement in writing signed by both of the parties.


9.           This Agreement shall be construed according to and governed by the
laws of the State of California.
 
 
 

--------------------------------------------------------------------------------

 


10.           Each party irrevocably appoints each and every one of its officers
as its attorney upon whom may be served any notice, process or pleading in any
action or proceeding against it arising out of or in connection with this
Agreement; and each party hereby consents that any action or proceeding against
it be commenced and maintained in any court within the State of California by
service of process on any such, officer; and each party agrees that the courts
of Orange County in the State of California shall have jurisdiction with respect
to the subject matter hereof and the person of such party. Notwithstanding the
foregoing, Nutmeg, in its absolute discretion may also initiate proceedings in
the courts of any other jurisdiction in which ICCWW may be found or in which any
of its properties may be located.


In order to evidence your agreement with all of the foregoing terms, please
execute in the space indicated below and return to the undersigned one copy of
this Agreement.



 
Very truly yours,
     
THE NUTMEG GROUP, L.L.C., as agent for and on behalf of Nutmeg MiniFund, LLLP
     
By:
/s/ Randall S Goulding
   
Randall S. Goulding
 



Terms AGREED TO:


ICC WORLDWIDE, INC.


By:
/s/ Richard K Lauer
 
  Richard K. Lauer
 
  President

 
 
 

--------------------------------------------------------------------------------

 